Case 1:18-cv-24218-DPG Document 23 Entered on FLSD Docket 01/28/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 18-24218-CIV-GAYLES

  ROSS MANDELL,

         Plaintiff,
  v.

  UNITED STATES SECURITIES AND
  EXCHANGE COMMISSION; FEDERAL
  BUREAU OF INVESTIGATION; and
  UNITED STATES DEPARTMENT OF JUSTICE,

        Defendants.
  __________________________________/

   MOTION FOR ENTRY OF BRIEFING SCHEDULE IN LIEU OF STANDARD TRIAL
              SETTING ORDER AND FOR PROTECTIVE ORDER

         Defendants, United States Securities and Exchange Commission (“SEC”), Federal

  Bureau of Investigation (“FBI”), and United States Department of Justice (“DOJ,” and, together

  with SEC and FBI, “Defendants”), move for the entry of a briefing schedule in lieu of standard

  trial setting order. In support of this Motion, Defendants states the following:

         1. Plaintiff filed this action under the Freedom of Information Act, 552 U.S.C. § 552.

         2. On November 19, 2018, the Court ordered the parties to prepare and file a joint

             scheduling report pursuant to Local Rule 16.1. See DE 22

         3. Given the unique nature of lawsuits brought under FOIA, the parties respectfully

             proposes the entry of a streamlined schedule that is consistent with FOIA and case

             law thereunder. Lawsuits under the Freedom of Information Act are generally

             resolved through motions for summary judgment, thus obviating the need for trial.

             See Miscavige v. I.R.S., 2 F.3d 366, 369 (11th Cir.1993)(“FOIA cases should be
Case 1:18-cv-24218-DPG Document 23 Entered on FLSD Docket 01/28/2019 Page 2 of 5



           handled on motions for summary judgment, once the documents in issue are properly

           identified”).

        4. For these reasons, Defendants respectfully ask the Court to dispense with entry of a

           traditional trial setting order and, instead, enter one establishing a schedule for

           briefing of summary judgment motion(s). Defendants propose the following

           schedule:

        Motions for Summary Judgment Due:                     April 1, 2019.

        Responses to Motion for Summary Judgment Due: May 1, 2019

        Replies Due:                                          May 31, 2019.

        5. In lieu of a trial, Defendants propose that the Court schedule a final hearing, if

           necessary, on the motion(s) for summary judgment.

        6. Defendants further propose that no discovery shall be taken unless and until

           authorized by the Court, following the adjudication of motion(s) for summary

           judgment. Discovery is generally not available in lawsuits under FOIA. See Tamayo

           v. U.S. Department of Justice, 544 F.Supp.2d 1341, 1344 (S.D. Fla. Feb. 13, 2008).

           Instead, usually after an agency has moved for summary judgment, if an agency's

           affidavits or declarations regarding the adequacy of its search for records responsive

           to a FOIA request are deficient, courts may allow limited discovery regarding the

           adequacy of the search or request that the agency supplement its supporting

           declarations. See Id. See also Judicial Watch, Inc. v. Dep't of Justice, 185 F.Supp.2d

           54, 65 (D.D.C.2002). (citing Nation Magazine, Washington Bureau v. United States

           Customs Service, 71 F.3d 885, 892 (D.C.Cir.1995); Oglesby v. United States Dep't of

           the Army, 920 F.2d at 68.
Case 1:18-cv-24218-DPG Document 23 Entered on FLSD Docket 01/28/2019 Page 3 of 5



         7. On this date, the undersigned counsel conferred with Plaintiff’s counsel, Mark Astor.

             Mr. Astor opposes the briefing schedule proposed above, and would instead propose a

             summary judgment deadline of March 1st, a Response Deadline of April 1st, and a

             reply deadline of May 1st. Prior to the unforeseen and unprecedented lapse in

             appropriations to the Department of Justice, the undersigned counsel for Defendants

             had agreed with Mr. Astor to seek the entry of such a schedule. The lapse in funding

             and resulting government shutdown, however, caused the undersigned and many of

             his agency Defendant counterparts to be furloughed for 35 days. Accordingly, the

             undersigned, on behalf of the federal agency Defendants very respectfully moves for

             an entry of a schedule that takes into account this lost time.

         WHEREFORE, Defendants respectfully request the entry of a briefing schedule for

  summary judgment in lieu of the standard trial setting order. Consistent with the foregoing, a

  proposed order granting this motion and setting a schedule as provided above is included below

  and will be emailed to chambers.

  Dated: January 28, 2019                       Respectfully submitted,
  Miami, Florida
                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                          By:    /s/ Carlos Raurell
                                                Carlos Raurell
                                                Assistant United States Attorney
                                                Florida Bar No. 529893
                                                Carlos.Raurell@usdoj.gov
                                                United States Attorney=s Office
                                                99 NE 4th Avenue, Suite 300
                                                Miami, Florida 33132
                                                Telephone: (305) 961-9243
                                                Facsimile: (305) 530-7139
                                                Attorneys for the Defendant
Case 1:18-cv-24218-DPG Document 23 Entered on FLSD Docket 01/28/2019 Page 4 of 5



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 28, 2019, I filed the foregoing document with the Clerk of
  the Court.

                                               /s/ Carlos Raurell
                                               CARLOS RAURELL
                                               Assistant United States Attorney
Case 1:18-cv-24218-DPG Document 23 Entered on FLSD Docket 01/28/2019 Page 5 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 18-24218-CIV-GAYLES
  ROSS MANDELL,
        Plaintiff,
  v.
  UNITED STATES SECURITIES AND
  EXCHANGE COMMISSION; FEDERAL
  BUREAU OF INVESTIGATION; and
  UNITED STATES DEPARTMENT OF JUSTICE,
        Defendants.
  __________________________________/

                             ORDER SETTING BRIEFING SCHEDULE

         This matter is before the Court upon Defendants’ Motion for the entry of a briefing

  schedule in lieu of standard trial setting order. The Court has considered the Motion and is duly

  advised in the premises. It is hereby

         ORDERED that the Joint Motion is GRANTED. In lieu of the Court’s standard trial

  setting order and the deadlines provided therein, the Court enters the following schedule for

  briefing of summary judgment motion(s):

         Motions for Summary Judgment shall be filed on or before April 1, 2019.

         Responses to Motion for Summary Judgment shall be filed on or before May 1, 2019.

         Replies shall be filed on or before May 31, 2019.

         It is further ORDERED that no discovery shall be taken unless and until authorized by

  the Court, following the adjudication of motion(s) for summary judgment.\

         DONE and ORDERED in Chambers, Miami, Florida this _____ day of

  _______________, 2019.

                                               ______________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE
